Name: 2005/49/EC, Euratom: Council Decision of 18 January 2005 concerning the operating rules of the committee provided for in Article 3(3) of Annex I to the Protocol on the Statute of the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2006-06-13; 2005-01-25

 25.1.2005 EN Official Journal of the European Union L 21/13 COUNCIL DECISION of 18 January 2005 concerning the operating rules of the committee provided for in Article 3(3) of Annex I to the Protocol on the Statute of the Court of Justice (2005/49/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to the Protocol on the Statute of the Court of Justice, as amended by Council Decision 2004/752/EC, Euratom, of 2 November 2004 establishing the European Union Civil Service Tribunal (1), and in particular Article 3(3) of Annex I thereto, Having regard to the recommendation of the President of the Court of Justice of 2 December 2004, Whereas: (1) Article 3(3) of Annex I to the Protocol on the Statute of the Court of Justice provides for the setting up of a committee comprising seven persons chosen from among former members of the Court of Justice and the Court of First Instance and lawyers of recognised competence. (2) Pursuant to the aforementioned Article 3(3), the operating rules of that committee shall be determined by the Council, acting by a qualified majority on the recommendation of the President of the Court of Justice. This provision should be applied, HAS DECIDED AS FOLLOWS: Article 1 The operating rules of the committee provided for in Article 3(3) of Annex I to the Protocol on the Statute of the Court of Justice are set out in the Annex to this Decision. Article 2 This Decision shall take effect on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 18 January 2005. For the Council The President J.-C. JUNCKER (1) OJ L 333, 9.11.2004, p. 7. ANNEX Operating rules of the Committee provided for in Article 3(3) of Annex I to the Protocol on the Statute of the Court of Justice 1. The committee shall be composed of seven persons chosen from among former members of the Court of Justice and the Court of First Instance and lawyers of recognised competence. 2. Those persons shall be appointed for a period of four years. At the end of that period they may be reappointed. 3. The committee shall be presided over by one of its members, nominated for that purpose by the Council. 4. The General Secretariat of the Council shall be responsible for the committees secretariat. It shall provide the administrative support necessary for the working of the committee, including the translation of documents. 5. Meetings of the committee shall be valid if at least five of its members are present. The committee shall adopt decisions by simple majority. If votes are tied, the presidents shall be the casting vote. 6. Members of the committee required to travel away from their place of residence in order to carry out their duties shall be entitled to reimbursement of their expenses and an allowance, on the conditions laid down in Article 6 of Regulations No 422/67/EEC and No 5/67/Euratom of the Council determining the emoluments of the President and Members of the Commission, the President, Judges, Advocates-General and Registrar of the Court of Justice and the President, Members and Registrar of the Court of First Instance. (1) The corresponding expenditure shall be borne by the Council. (1) OJ 187, 8.8.1967, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 1292/2004 (OJ L 243, 15.7.2004, p. 23).